ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a *447petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an opinion of the North Dakota Supreme Court publicly reprimanding respondent Blake Dylan Hankey. See In re Hankey, 821 N.W.2d 839, 841 (N.D.2012). The North Dakota suspension was based on respondent’s representation of both the alleged victim and the accused defendant in a criminal matter and a false statement to the prosecutor in that matter, which violated Rules 1.7(a) and 8.4(c) of the North Dakota Rules of Professional Conduct. Id. at 840-41.
The Director and respondent have entered into a stipulation in which respondent admits the allegations in the petition for disciplinary action and waives his rights under Rule 12(d), RLPR. The parties jointly recommend that the appropriate discipline is a public reprimand.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT respondent Blake Dylan Hankey is publicly reprimanded. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/_ Alan C. Page Associate Justice